BRETT, Judge
(concurring specially).
After reviewing the record before this Court in detail, I concur in this decision. There was sufficient evidence offered for the jury to reach a decision as to whether or not the defendant fired the shot-gun. Likewise, it was within the jury’s province to determine whether or not to believe the testimony of Violet Williams. The prosecution offered substantial rebuttal evidence to overcome her testimony that prosecuting witness forced her to engage in sexual relations with him; and for that reason she was angry at the prosecuting witness and fired the shot to scare him and his wife away from defendant’s residence.